Title: To Benjamin Franklin from Samuel Tabor, 16 August 1779
From: Tabor, Samuel
To: Franklin, Benjamin


Rotterdam 16th Augt. 1779
I beg pardon for troubling your Excy. with the inclos’d but the loss of my valud friend the Revd. Mr Sowden of this place has obligd me for this time at least to take this liberty which is the only & the best apology I can make for it, to convince you that no disagreable correspondence subsists between Mr Gordon & myself. I send the Lr. unseald for your perusal if you choose it, if not, I request to seal & forward it per first conveyance & wherein I can return this liberty or render you any kind of service in these parts I shall cheerfully do it with which offer I have the honr. to subscribe myself Your Excellys. Most obedt. Hble Servt
Saml. Tabor

N.B. The droll circumstance of Jonathan for Samuel had occasiond my Lrs. to go to England & were opend & copyd there which not a little provokd me, as sometimes Mr. G sent them under cover & put my name without my place of abode, wh: will accot. to you for the reprehension given.
Dr. B: Franklin a Paris!

 
Addressed: A Son Excellence / Docter B: Franklin / á / Paris
Notation: S. Tabor Augt. 6. 79
